                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION


    JOHN RAUBACK,

               Plaintiff,                          CIVIL ACTION NO.: 4:18-cv-167

         v.

    CITY OF SAVANNAH, et al.,

               Defendants.


                                     ORDER
        The Standard Procedures for Discovery Disputes and Settlement

Conferences in cases pending before the undersigned set forth a

requirement that all parties who wish to file a discovery motion pursuant

to Fed. R. Civ. P. 37 receive prior approval from the Court following an

informal discovery dispute conference. As the parties in this case have not

submitted a Notice of Request for an Informal Discovery Dispute

Conference, the recently filed discovery Motion to Quash, doc. 49, is

arguably premature.1




1
 It was the Court’s expectation in adopting the Standard Procedures that they would
apply to all manner of discovery disputes (i.e., including motions to quash).
Nevertheless, insofar as a motion to quash is technically brought pursuant to F.R.C.P.
45 (and not F.R.C.P. 37) the movants could reasonably have read the Procedures as
not requiring an Informal Discovery Dispute Conference under this circumstance.
     In an effort to honor the spirit—if not the letter—of the Procedures,

the Court will require counsel for all parties to appear for a telephonic

status conference this week to address the matters contained in the

Motion to Quash. All counsel are directed to confer and provide—by no

later than 4:00 p.m. EDT on May 7, 2019—at least two 30 minute windows

of time for that conference on either May 9th or 10th. Such notice should

be provided to the courtroom deputy via email.


     SO ORDERED, this 6th day of May, 2019.



                                 ______________________________
                                  _________________________
                                 CHRIS     E L. RAY
                                  HRISTOPHER
                                    I TOPH
                                         HER
                                 UNITED STATES MAGISTRATE JU
                                                           UDGE
                                 SOUTHERN DISTRICT OF GEORGIA
